Citation Nr: 0602589	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for fibromyalgia 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions in March and April 1999, 
which, in pertinent part, denied service connection for a 
cervical spine disorder and for fibromyalgia syndrome.  In 
March 2000, the veteran filed a timely notice of 
disagreement.   In October 2002, the RO issued a statement of 
the case, and in December 2002, the veteran timely perfected 
his appeal herein.

In April 2004, the Board remanded the veteran's claims for 
additional evidentiary development and to ensure compliance 
with the VA's duty to notify and assist.


FINDINGS OF FACT

1.  The veteran's current cervical strain is secondary to his 
service-connected disabilities.

2.  The veteran's current fibromyalgia syndrome is secondary 
to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Cervical strain is proximately due to or the result of 
his service-connected disabilities.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

2.  Fibromyalgia syndrome is proximately due to or the result 
of his service-connected disabilities.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Generally, service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  A veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this case, the veteran is seeking service connection for a 
cervical spine disorder and for fibromyalgia syndrome.  He 
specifically alleges that these conditions have been caused 
or aggravated by his service-connected right (major) thoracic 
outlet syndrome with right long thoracic nerve palsy.

Historically, the veteran served on active duty in the Navy 
from June 1992 to October 1993.  A review of his service 
medical records revealed an injury to his right shoulder in 
July 1992.  EMG testing revealed possible denervation or 
muscle injury in the serratus anterior, which the neurologist 
felt might be secondary to a right C5-C6 nerve root 
compression.   An MRI of the cervical spine, performed in 
October 1992, revealed "bilateral cervical ribs and 
dysplastic cervical spine with canal stenosis."  
Subsequently, the veteran's right cervical rib was excised 
without relief.  A physical evaluation board report, dated in 
August 1993, noted a diagnosis of "right thoracic outlet 
obstruction with venous compression of axillary vein, 
probably associated to long thoracic nerve palsy."  The 
report recommended that the veteran be discharged from the 
service.  

At this time, the veteran is service-connected for right 
(major) thoracic outlet syndrome with right long thoracic 
nerve palsy, evaluated as 40 percent disabling; status post 
removal of right first rib, evaluated as 10 percent 
disabling; and surgical scar, status post removal of right 
first rib, evaluated as noncompensably disabling (0 percent).

A.  Cervical Spine Disorder

The veteran's most recent VA examination for the spine, 
performed in June 2004, concluded with a diagnosis of 
cervical spine chronic strain, with evidence of old fracture 
and degenerative disc disease.  

In reviewing the evidence of record, the Board notes that 
there are conflicting opinions as to the etiology of the 
veteran's current cervical spine disorders.  An opinion 
letter in support of his claim, dated in May 2000, was 
received from M. Droffner, D.O.  In his letter, Dr. Droffner 
opined that the veteran has developed chronic cervicalgia, 
secondary to a right-sided cervical spine curvature 
compensatory for his long thoracic nerve palsy on the right.  
A second medical opinion statement, dated in July 2003, from 
R. Torricelli, M.D., noted that the veteran's long thoracic 
nerve palsy has led to atrophy of the muscles in his neck on 
the right side, and that X-ray and MRI examinations have 
demonstrated progression of his neck condition.  He also 
noted the veteran's conditions were not the result of a post 
service automobile accident.  The previously mentioned June 
2004 VA examination report included the comment that given 
the veteran's post service auto accident, the examiner 
"cannot relate [the veteran's] cervical spine condition to 
his [service connected disability], or any other condition 
without resort to speculation."  

The Board is thus left with essentially two favorable 
opinions and one adverse.  Therefore, the Board finds that 
with the resolution of reasonable doubt in the veteran's 
favor, his current cervical strain may be considered to be 
secondary to his service-connected disabilities for purposes 
of awarding service connection benefits.  Accordingly, his 
appeal is granted.  


B. Fibromyalgia Syndrome

Recently, the veteran underwent a VA examination for the 
spine in June 2004.  Based upon his review of the record, and 
physical examination of the veteran, the VA examiner 
diagnosed the veteran to have fibromyalgia syndrome.  The VA 
examiner then opined that he could not relate this condition 
to the veteran's active military service without resorting to 
speculation.  The VA examiner failed to provide an opinion, 
as requested by the Board's April 2004 remand, regarding 
whether the veteran's fibromyalgia syndrome was caused and/or 
aggravated by his service-connected disabilities.  

Previously, a VA examination report, dated in September 1998, 
with a February 1999 addendum, concluded that the veteran's 
fibromyalgia syndrome was not related to his military 
service.  However, this examination report was also silent as 
to the issue of service connection for this condition on a 
secondary basis.

A review of the veteran's claims folder does, however, 
provide support for the theory that the veteran's 
fibromyalgia syndrome was related to his service-connected 
disabilities.  Specifically, an opinion letter, dated in July 
2003, was received from R. Torricelli, M.D.  In his letter, 
Dr. Torricelli opined that the veteran's fibromyalgia was 
most likely related to his service-connected right major 
thoracic outlet syndrome with right long thoracic nerve 
palsy.  In addition, a May 2000 opinion letter from M. 
Droffner, D.O., concluded that the veteran's service 
connected disabilities were a significant risk factor for 
fibromyalgia.  

Under these circumstances, and given the favorable 
conclusions set out in the opinions noted above, the Board 
finds that with the resolution of reasonable doubt in the 
veteran's favor, his fibromyalgia syndrome may be considered 
secondary to by his service-connected disabilities for 
purposes of awarding service connection benefits.  
Accordingly, his appeal is granted.  

Duty to Notify and Assist

Under the circumstances of the present case, the Board finds 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 


ORDER

Service connection for cervical strain, secondary to service-
connected disabilities, is granted.

Service connection for fibromyalgia, secondary to service-
connected disabilities, is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


